     Case 1:21-cv-01894-WFK-SJB Document 17 Filed 06/09/21 Page 1 of 3 PageID #: 92
                                                                             filed
                                    1 © [1D 'J 1
     UNITED STATES DIST             r COURT                           * JUN 09 2021 ★
     EASTERN DISTRICT <M                         2021
                                                   Y
                                                                      BROOKLYN OFFICE
Wl
     JAKUB MADEJ,                PRO SE OFFICE,21-CV-01894(WFK)(SJB)
                               Plaintiff,
                         V.                                RENEWED MOTION FOR

     SYNCHRONY FINANCIAL.                                  LEAVE TO FILE

                               Defendant.                  ELECTRONICALLY

                                                   ■X


           Plaintiff Jakub Madej, proceeding pro se, respectfully requests the Court's per
     mission to file documents in this case electronically. Granting e-filing privileges
     would eliminate the unnecessary time lag between the time a paper is filed with the
     Court and the time that paper is actually docketed.

           This individual Telephonic Communications Protection Act (TCPA) case
     against Synchrony Financial commenced on April 6, 2021. Service was accomplished
     on April 27, 2021. The defendant had not appeared and is now in default. On May 24,
     2021, Plaintiff petitioned the clerk to note Synchrony's default and enter default judg
     ment in his favor, pursuant to Federal Rules of Civil Procedure 55(a) and 55(b)(1).
     These applications are currently pending.

           By default, pro se filing in the Eastern District works as follows: all documents
     must be sent, in hard copy to the Pro Se Clerk's Office, whuoe staff-scans them by hand
     and docket on CM/ECF. This process takes about a week from start to finish and
     imposes a burden on the Court's staff: they must receive all mail, open it, scan it,
     docket it, add appropriate designations, etc. Much time and effort would be saved if
     Plaintiff could upload documents directly into ECF. Plaintiff is familiar with the
     Court's procedures that govern electronic filing. He has used the ECF system for e-
     filing before. And, as the Court requested, he familiarized himself with Judge Kuntz's
     and Judge Bulsara's individual practices.



                                                 1-
Case 1:21-cv-01894-WFK-SJB Document 17 Filed 06/09/21 Page 2 of 3 PageID #: 93




      He cannot, however, register to become ECF users and file documents electron
ically without this Court's leave. This motion requests such leave.


Dated: May 28, 2021.                       Respectfully submitted,
         New York, NY                      By: /s/ Jakub Madei
                                              Jakub J. Madej
                                               415 Boston Post Rd Ste 3-1102
                                               Milford, CT 06460
                                               T:(203) 928-8486
                                               F:(203) 902-0070
                                               E: i.madei@lawsheet.com




                                        -2-
JAKUB MAOEJ                                                PRSRT FIRST-CLASS
415 BOSTON POST RD STE 3-1102                                US POSTAGE PAID
MILFORD CT     06460                                              PERMIT 431
                                                                 WICHITA, KS




                                U.S. DISTRICT COURT
                                EASTERN DISTRICT OF NEW,
                                ATTN: PRO SE CLERK'S 0
                                225 CADMAN PLZ E
                                BROOKLYN NY 11201-183




 31128   751
                                                                               894-WFK-SJB Document 17 Filed 06/09/21 Page 3 o
